Citation Nr: 1714437	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-07 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increase rating in excess of 50 percent prior to April 19, 2013 for psychophysiologic musculoskeletal reaction with associated chronic panic disorder, depressive disorder, and history of tremors.

2. Entitlement to a total rating based on individual unemployability (TDIU) prior to April 19, 2013.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964 and from September 1964 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In an April 2014 rating decision, the RO increased the evaluation for psychophysiologic musculoskeletal reaction from 50 percent to 100 percent, effective April 19, 2013.  The Veteran is currently in receipt of a combined total rating of 100 percent from April 19, 2013.

The Board last remanded these issues in April 2016 to direct the RO, in pertinent part, to determine whether the Veteran is entitled to a separate rating for degenerative joint disease (DJD) of his lumbar spine.  By way of a July 2016 rating decision, the RO granted staged ratings for DJD of the lumbar spine.

The Veteran testified at a November 2011 Travel Board Hearing held before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

In September 2016, which was prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, informed the Board that a withdrawal of the appeal was requested for the issues involving entitlement to: (1) an increased rating in excess of 50 percent prior to April 19, 2013 for psychophysiologic musculoskeletal reaction with associated chronic panic disorder, depressive disorder, and history of tremors; and (2) a TDIU prior to April 19, 2013.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a 50 percent rating prior to April 19, 2013 for psychophysiologic musculoskeletal reaction with associated chronic panic disorder, depressive disorder, and history of tremors.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a TDIU prior to April 19, 2013.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

Here, in September 2016, the Veteran's attorney on behalf of the Veteran submitted a letter as formal notification that the Veteran wishes to withdraw the following issues: (1) entitlement to an increase rating in excess of 50 percent prior to April 19, 2013 for psychophysiologic musculoskeletal reaction with associated chronic panic disorder, depressive disorder, and history of tremors; and (2) entitlement to a TDIU prior to April 19, 2013.

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.



ORDER

The appeal regarding the issue of entitlement to an increased disability rating in excess of 50 percent prior to April 19, 2013 for psychophysiologic musculoskeletal reaction with associated chronic panic disorder, depressive disorder, and history of tremors is dismissed.

The appeal regarding the issue of entitlement to a TDIU prior to April 19, 2013 is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


